DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-8, 13, 15, 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2021.
Applicant's election with traverse of Claims 1, 16-18 in the reply filed on 02/03/2021 is acknowledged.  The traversal is on the ground(s) that the Spehner reference teaches the precoating thickness and not the final coating thickness as required by the claim.  This is not found persuasive because although applicant was correct that the Spehner reference did not meet the claim limitation, the current prior art, Kim (US20180142337A1) does teach each claim limitation as will be explained in the prior art rejections.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The amendment filed on 05/13/2021 has been entered. Claim(s) 1, 5-8, 13, 15-18, 24-35 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every 101 and/or 112(b) rejection previously set forth in the office action mailed 02/16/2021. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180142337A1).
Regarding Claim 1, Kim teaches a hot stamped component comprising a base steel and a coating of aluminum alloy produced by interdiffusion between the base steel and a precoating/plating of aluminum alloy [0028] [0034];
Where the coating has a total thickness of 2-40 microns or 2-10 microns [0015], overlapping with the claimed range of 6-26 microns. In the case where a claimed prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the limitation of the coating being only composed of a first interdiffusion layer of alpha-Fe (ferrite) containing Al and Si, Kim teaches the plates layer only comprises a single diffusion later comprising alpha-Fe and containing Al and Si (Claim 4). 
Regarding the limitation of the interdiffusion layer having an outer sub layer of FeAl of 1-2 microns and the limitation of the Fe content in the layer being 70% or more, applicant discloses that intermetallic FeAl layer of 1-2 microns covers the outside of the layer [0032]. Kim is silent regarding if an intermetallic FeAl layer congregates or forms on the outer layer of the single interdiffusion layer, however, since Kim teaches a similar base steel being plated with a similar hot dip composition, in a similar hot stamping and austenitization forming a similar coating thickness with similar composition and hardness (Claim 1); one of ordinary skill in the art would expect a similar layer of FeAl intermetallic phase to form in a similar thickness to that claimed, and for a similar amount of Fe to be present in the claimed range as a result of interdiffusion under the expectations that products made by substantially similar processes have substantially similar properties. (See MPEP 2112.01(I)). 

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20180142337A1) as applied to Claim 1, in view of Spehner et al
Regarding Claims 16, since Kim teaches 2-10 microns for a final plating thickness (Claim 3) but is silent regarding the precoating thickness. However, since the thickness of the coating increases during diffusion heat treatment as applicant admits in Fig. 1-2, it would have been obvious to one of ordinary skill in the art to use a precoating thickness of less than 10 microns to achieve the desired final plating thickness. 
Regarding the limitation of the total thickness of the precoated steel sheet being between 0.5-3 mm, Kim teaches the steel part is used for vehicle parts, but is silent on the thickness of the steel part. However, Spehner teaches a coated steel stamped product similar to Kim’s invention and teaches the coated part can be hot stamped shaped parts in the automotive industry (Col. 1, Lines 15-20) and teaches favorable coating deposition when the steel sheet has a total thickness of 0.7-3 mm (Col. 5, Lines 25-30). Therefore, it would have been obvious to one of ordinary skill in the art to perform the coating and stamping process of Kim on a steel sheet in the claimed thickness range for the purpose of achieving favorable coating deposition. 
Regarding Claim 17, Kim teaches the following composition that overlaps with or is close to the claimed range for the following elements [0013] [0060] [0062][0049], and Spehner teaches the following steel base composition that overlaps with the claimed ranges(Col. 3, Lines 5-15):
Element
Claimed Range (wt%)
Kim Range
(wt%)
Spehner Range (wt%)

0.28-0.4
0.18-0.25
0.1-0.5
Mn
0.6-3.5
0.9-1.5
0.5-3
B
0-0.004
0.001-0.005
0.0005-0.01
Nb, Ti, and V
0-0.4
0.01-0.05
0-0.2
Si
0.05-1
0.1-0.5
0.1-1
Al
0.01-1
0.01-0.05
0-0.1
Cr, Mn, Ni, Cu
0-5
0.955-4.5
0.51-4.2
Fe
Balance
Balance
Balance


In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding the claimed range of C of 0.28-0.4, Kim teaches a similar range of C in the range of 0.18-0.25. While these ranges do not overlap, they are close, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close. (See MPEP 2144.05(I)).
Alternatively, it would have been obvious to one of ordinary skill in the art to modify the composition taught by Kim with the broader composition range taught by Spehner as both steel compositions are used for coated high strength, hot stamped vehicle parts to achieve the predictable result of forming a high strength hot press formed article with single soft diffusion layer for a vehicle part. 
Regarding Claim 18, Kim teaches the following composition that overlaps with or reads on the claimed range for the following elements [0013] [0060] [0062][0049]:
Element
Claimed Range (wt%)
Kim Range
(wt%)
C
0.19-0.29
0.18-0.25
Mn
0.6-3.5
0.9-1.5
B
0-0.004
0.001-0.005
Nb, Ti, and V
0-0.4
0.01-0.05
Si
0-2
0.1-0.5
Al
0-2
0.01-0.05
Cr, Mn, Ni, Cu
0-5
0.955-4.5
Fe
Balance
Balance


In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. Regarding the claim limitation of an FeAl diffusion layer of 1-2 microns thick, applicant admits this layer is the result of diffusion of Fe atoms in the substrate toward the precoating and diffusion of Al in the precoating into the substrate, and the resulting FeAl . 
Applicant argues Kim does not expressly disclose the claimed feature. Instead, applicant argues that Kim only teaches the explicit method step of hot dipping, heating to 900-990 C and holding for 20-30 minutes as disclosed by Kim in [0022], while in contrast the applicant’s invention required a multi stage heating process as disclosed in Table 2, where depending on the steel thickness, the hot dipped steel sheet is held between 875 C to 955 C for a total of 140-260 s. The implication here made by applicant is that this disclosed multistage heating process is critical and responsible for the claimed FeAl diffusion layer, and as such there would be no expectation of identity or substantial identity in products where compositions are subject to different processes. Thus, the difference in processes is enough to rebut the alleged prima facie case obviousness. 
This is not considered convincing. First, while applicant has noted a specific embodiment or example of Kim to reduce the method to only heating at 900-990 C and holding for 20-30 minutes in [0022] of Kim, applicant neglects the broader teaching of Kim in [0081] which states that the annealing time may be in the range of 2-30 minutes (or at least 120 s). Specifically, the disclosed multi stage heating is not considered essential to form the claimed product, as applicant discloses, the austenization annealing step can be heated in multistage heating (exemplified in Fig. 7 and Fig. 8, and Table 2) or generally to the range of 700-970 C for 0.5-15 minutes [0089]. The latter process is considered substantially identical, as the temperature range and holding times of the annealing steps overlap. The inventive examples of actual coated products are disclosed in Table 3, and applicant does not specify the annealing See MPEP 2112(V)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736